Citation Nr: 0322065	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On September 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA Medical Centers in American 
Lake and Seattle, Washington for all 
treatment from October 2001 to the 
present time.  Request notes, discharge 
summaries, consults, lab, imaging, 
procedures, and problem lists.

2.  Please contact International Multi 
Foods in Franklin Park, Chicago, Illinois 
and request a copy of all available 
medical records and any personnel records 
discussing an on-the-job injury the 
veteran suffered in December 1980.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: all medical 
records used in determining the veteran's 
eligibility for SSA disability benefits.

4.  After the above development has been completed, 
make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the 
following examinations: an orthopedic examination 
by an orthopedic surgeon or other appropriate 
medical specialist including on a fee basis if 
necessary to ascertain the current nature, extent 
of severity, and etiology of any back disorder(s) 
which may be present.  Send the claims folder to 
the examiner for review.  The examiner must 
annotate the examination report(s) that the claims 
file was in fact made available for review in 
conjunction with the examination(s).  Please 
provide the examiner with the following 
instructions:

A complete rationale must be given for any opinion 
expressed, and the foundation for all conclusions 
must be clearly set forth.  The report of the 
examination should be associated with the veteran's 
claims folder.  Any testing deemed necessary by the 
examiner should be conducted.
The veteran has alleged that his current back 
disability is etiologically linked to an in-service 
back injury that occurred soon after his entry into 
military service in October 1974.  The service 
medical records failed to note any in-service 
injury.  However, these records reported what was 
purportedly a medical history from the veteran that 
he had injured his back during an automobile 
accident three years before his enlistment.  
Reportedly, he was hospitalized for a number of 
months after the automobile accident.  Private 
medical records of February 1981 indicated that the 
veteran's back problems were related to an on-the-
job injury in December 1980.
The examiner should answer the following questions.
a.  Does the veteran currently suffer with any 
type of disease or disability associated with 
back and/or spine?  If so, please identify 
these diseases or disabilities.
b.  Is it at least as likely as not that any 
identified disease or disability associated 
with his back and/or spine is etiologically 
related to the veteran's military service?
c.  If any identified disease or disability 
was not directly caused by his military 
service and in the alternative pre-existed 
service, is it at least as likely as not that 
the disease or disability was aggravated 
beyond its natural course by his military 
service?  If possible, please indicate the 
degree of disability associated with this 
aggravation as opposed to the degree of 
disability that would have existed without 
such aggravation.
d.  Is it at least as likely as not that any 
currently existing back disorder(s) found on 
examination is/are related to post service 
trauma?


5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





